Exhibit 10.45
FORM OF STOCK OPTION AGREEMENT BETWEEN AVANEX AND CERTAIN OF ITS DIRECTORS
Avanex Corporation, (the Company), has granted to [___] (the Optionee), an
option to purchase a total of [___] shares of the Company’s Common Stock (the
Optioned Stock), at the price determined as provided herein, and in all respects
subject to the terms, definitions and provisions of the Company’s 1999 Director
Option Plan (the Plan) adopted by the Company which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings
herein.

1)   Nature of the Option. This Option is a nonstatutory option and is not
intended to qualify for any special tax benefits to the Optionee.   2)  
Exercise Price. The exercise price is $[___] for each share of Common Stock.  
3)   Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 8 of the Plan as follows:

  i)   Right to Exercise.

  a)   This Option shall vest and become exercisable as to one-hundred percent
(100%) of the Shares subject to the Option on the one year anniversary of its
date of grant, provided that the Optionee continues to serve as a Director on
such date.     b)   In no event shall any Option be exercisable prior to the
date the stockholders of the Company approve the Plan.     c)   This Option may
not be exercised for a fraction of a share.     d)   In the event of Optionee’s
death, disability or other termination of service as a Director, the
exercisability of the Option is governed by Section 8 of the Plan.

  ii)   Method of Exercise. This Option shall be exercisable by written notice,
which shall state the election to exercise the Option and the number of Shares
in respect of which the Option is being exercised. Such written notice, in the
form attached hereto as Exhibit A, shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company. The
written notice shall be accompanied by payment of the exercise price.

4)   Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

  i)   cash;     ii)   check; or     iii)   surrender of other shares which
(x) in the case of Shares acquired upon exercise of an Option, have been owned
by the Optionee for more than six (6) months on the date of surrender, and
(y) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised; or    
iv)   delivery of a properly executed exercise notice together with such other
documentation as the Company and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale or loan
proceeds required to pay the exercise price.

5)   Restrictions on Exercise. This Option may not be exercised if the issuance
of such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulations, or if such issuance would not comply
with the requirements of any stock exchange upon which the Shares may then be
listed. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.   6)   Non-Transferability of
Option. This Option may not be transferred in any manner otherwise than by will
or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by the Optionee. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.   7)   Term of Option. This Option may not be exercised more than ten
(10) years from the date of grant of this Option, and may be exercised during
such period only in accordance with the Plan and the terms of this Option.   8)
  Taxation Upon Exercise of Option. Optionee understands that, upon exercise of
this Option, he or she will recognize income for tax purposes in an amount equal
to the excess of the then Fair Market Value of the Shares purchased over the
exercise price paid for such Shares. Since the Optionee is subject to Section
16(b) of the Securities Exchange Act of 1934, as amended, under certain limited
circumstances the measurement and timing of such income (and the commencement of
any capital gain holding period) may be deferred, and the Optionee is advised to
contact a tax advisor concerning the application of Section 83 in general and
the

 



--------------------------------------------------------------------------------



 



    availability a Section 83(b) election in particular in connection with the
exercise of the Option. Upon a resale of such Shares by the Optionee, any
difference between the sale price and the Fair Market Value of the Shares on the
date of exercise of the Option, to the extent not included in income as
described above, will be treated as capital gain or loss.

DATE OF GRANT: [___]

            Avanex Corporation,
a Delaware corporation
      By:                        

Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan.

                 
 
  Dated:    
 
   
 
Optionee    

EXHIBIT A — DIRECTOR OPTION EXERCISE NOTICE
Avanex Corporation
Attention: Corporate Secretary

1)   Exercise of Option. The undersigned (the Optionee) hereby elects to
exercise Optionee’s option to purchase                                 shares of
the Common Stock (the Shares) of Avanex Corporation (the Company) under and
pursuant to the Company’s 1999 Director Option Plan and the Director Option
Agreement dated                      (the Agreement).   2)   Representations of
Optionee. Optionee acknowledges that Optionee has received, read and understood
the Agreement.   3)   Federal Restrictions on Transfer. Optionee understands
that the Shares must be held indefinitely unless they are registered under the
Securities Act of 1933, as amended (the 1933 Act), or unless an exemption from
such registration is available, and that the certificate(s) representing the
Shares may bear a legend to that effect. Optionee understands that the Company
is under no obligation to register the Shares and that an exemption may not be
available or may not permit Optionee to transfer Shares in the amounts or at the
times proposed by Optionee.   4)   Tax Consequences. Optionee understands that
Optionee may suffer adverse tax consequences as a result of Optionee’s purchase
or disposition of the Shares. Optionee represents that Optionee has consulted
with any tax consultant(s) Optionee deems advisable in connection with the
purchase or disposition of the Shares and that Optionee is not relying on the
Company for any tax advice.   5)   Delivery of Payment. Optionee herewith
delivers to the Company the aggregate purchase price for the Shares that
Optionee has elected to purchase and has made provision for the payment of any
federal or state withholding taxes required to be paid or withheld by the
Company.   6)   Entire Agreement. The Agreement is incorporated herein by
reference. This Exercise Notice and the Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof. This Exercise Notice and the Agreement are governed by California law
except for that body of law pertaining to conflict of laws.

                  Submitted by:   Accepted by:     OPTIONEE:   AVANEX
CORPORATION     By: 
 
  By: 
 
   
 
 
 
     
 
    Address:   Its:
 
   
 
         
 
   
Dated:
      Dated:        
 
 
 
     
 
   

 